Case 3:20-cv-00096-DWD Document 92 Filed 06/17/21 Page 1 of 4 Page ID #600




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

DARRIAN DANIELS,                         )
                                         )
              Plaintiff,                 )
                                         )
vs.                                      )       Case No. 20-cv-96-DWD
                                         )
FRANK LAWRENCE,                          )
M. SIDDIQUI,                             )
NURSE REVA,                              )
DR. SKIDMORE, and                        )
JOHN KOCH,                               )
                                         )
              Defendants.                )

                                        ORDER

DUGAN, District Judge:

      Plaintiff Darrian Daniels, an inmate of the Illinois Department of Corrections



42 U.S.C. § 1983 action for deprivations of his Eighth Amendment rights related to his

requests to be treated for his hearing loss and to receive ADA disability or other

accommodations. On February 23, 2021, the Court denied Plainti

preliminary injunction because Plaintiff was receiving treatment for his hearing loss and

was in the process of receiving an evaluation and diagnosis from an audiologist (Doc. 57).




injunction.




                                             1
Case 3:20-cv-00096-DWD Document 92 Filed 06/17/21 Page 2 of 4 Page ID #601




       The Federal Rules of Civil Procedure do not expressly recognize motions to

reconsider. Rule 54(b) allows district courts to

                                                   on and to revise it at any point before the

entry of judgment as justice requires. FED. R. CIV. PROC. 54(b);

Hosp. v. Mercury Const. Corp., 460 U.S. 1, 12 (1983) (noting th

final decree is subject to reopening at the discretion of the dist

                                    within the reach of Rule 54(b).



function: to correct manifest errors of law or fact or to present newly discovered

           Caisse Nationale de Credit Agricole v. CBI Indus., Inc., 90 F.3d 1264, 1269 (7th Cir.

1996) (internal quotations                                      fest error is not demonstrated

by the disappointment of the losing party. It is the wholesale disregard, misapplication,

                                                   Oto v. Metro. Life Ins. Co., 224 F.3d 601, 606

(7th Cir. 2000) (internal quotations and citation omitted). Because the standards for

reconsideration are exacting, the Seventh Circuit has stressed that appropriate issues for

reconsideration                  Bank of Waunakee v. Rochester Cheese Sales, Inc., 906 F.2d

1185, 1191 (7th Cir. 1990) (internal quotations and citation omitted).

       In his Motion, Plaintiff argues that Defendants are falsifying his medical and

disciplinary records (Doc. 66, p. 4). Plaintiff



Such allegations include that Plaintiff is being housed in deplorable conditions in

segregation and is not permitted to leave his cell, speak with his family or attorney, or

                                              2
Case 3:20-cv-00096-DWD Document 92 Filed 06/17/21 Page 3 of 4 Page ID #602




communicate with prison staff. (Id., pp. 4-6). Plaintiff also st

                                                 some other IDOC employee are planning to

                                                                                      Id. at pp.

9-10). Plaintiff did not supply those a

       These allegations are generally unrelated to the relief Plaintiff requested in his

original motion for relief, i.e., Plaintiff sought to compel ADA disability accommodations

and to be transferred to a different prison (Doc. 26; Doc. 39). Moreover, the only affidavit

Plaintiff submitted with his Motion for Reconsideration is the affidavit of Defendant

Ronald Skidmore (Id. at pp. 14-15). In this affidavit, Defendant Skidmore states that

Plaintiff was seen by Dr. Dave Harris, the Director of the Division of Audiology at St.

Louis University School of Medicine in St. Louis Missouri on January 19, 2021, and after



                                                                             Id.). Apart from

claiming that the medical conclusions on Ja

refute that this examination took place. Accordingly, Pl

                                    finding that Plaintiff was in the process of receiving

treatment, or at least an evolution from a hearing specialist (Doc. 57).

       Further, Plaintiff does not explain why he failed to present these arguments to the

                                                    r injunctive relief. Plaintiff also fails to

provide any new evidence to suggest that his hearing conditions have changed. In sum,

these new arguments are not appropriate on a motion to consider. Nevertheless, Plaintiff

has filed a new motion for preliminary injunction (see Doc. 67) which appear to raise the

                                             3
Case 3:20-cv-00096-DWD Document 92 Filed 06/17/21 Page 4 of 4 Page ID #603




                                           on for Reconsideration, and the Court will

review those allegations in due course. Plai                     nsideration (Doc. 66)

is therefore DENIED.

      SO ORDERED.

      Dated: June 17, 2021



                                               _____________________________
                                               DAVID W. DUGAN
                                               United States District Judge




                                           4
